Citation Nr: 1214053	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for status post tear of the medial meniscus of the left knee, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The case was most recently before the Board in July 2010.  At that time, the Board granted an extension of a temporary total rating for convalescence from December 1, 2005 to January 20, 2006.  In July 2010, the Board also remanded the rating claim pertaining to the left knee and the TDIU issue to the agency of original jurisdiction (AOJ) for additional development.  In August 2010, the Appeals Management Center (AMC) implemented the Board's grant of the extension of the temporary total rating.

The Board notes that the issue of entitlement to TDIU was separately denied by the RO in April 2007 and November 2007 rating decisions.  As detailed in the July 2010 remand, the United States Court of Appeals for Veterans Claims (Court) has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  Rather, the TDIU issue is part and parcel of the Veteran's underlying claim for an increase for his service-connected left knee disability.

In a February 2012 statement to the Board, the Veteran indicated that his back complaints are a direct result of problems with his left knee disability.  As this issue has not been developed for appellate review, it is referred to the AOJ for appropriate action.  The Board notes that a claim of service connection for a back condition was denied in July 2008.


FINDINGS OF FACT

1.  The Veteran's service-connected status post tear of the medial meniscus of the left knee has resulted in arthritis with painful motion.  Functional loss has equated to flexion of the left knee to no worse than 93 degrees with full extension.

2.  The Veteran's disability rating for service-connected status post tear of the medial meniscus of the left knee under Diagnostic Code 5257 was continuously rated as at least 10 percent disabling for 20 or more years; the rating became protected on September 1, 2001.

3.  The Veteran's service-connected left knee disability does not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected status post tear of the medial meniscus of the left knee, evaluated as arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

2.  The criteria for reinstatement of the separate and protected 10 percent rating (but not higher) under Diagnostic Code 5257 for status post tear of the medial meniscus of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951, 4.71a, Diagnostic Code 5257 (2011); VAOPGCPREC 23-97 (July 1, 1997); Murray v. Shinseki, 24 Vet. App. 420 (2011).

3.  The criteria for a total disability rating based on unemployability due to service-connected disability have not been met and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through November 2005 and August 2007 letters, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claims for an increase.  The Veteran was told that the evidence must show that his service-connected left knee disability had gotten worse or increased in severity.  Letters dated in January 2007 and September 2007 notified the Veteran and his representative of the information and evidence needed to substantiate entitlement to a TDIU rating.  The January 2007, August 2007, and September 2007 letters also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The issues were properly re-adjudicated in November 2011 following the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the above-identified notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of the rating issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Providence, Rhode Island.  Pursuant to the Board's July 2010 remand, more recent VA treatment records were obtained.  Private treatment records from Dr. F.H. Fallon have also been obtained.  Moreover, the Veteran provided testimony at a Board hearing in May 2010.

Furthermore, the Veteran was provided multiple VA examinations in connection with his claims, the reports of which are of record.  In November 2010, the Veteran underwent VA examination of his left knee pursuant to the Board's July 2010 remand.  The report, along with a January 2011 addendum, contains sufficient evidence by which to evaluate the Veteran's left knee disability in the context of the rating criteria and determine whether his service-connected disability prevents him from securing and following a substantially gainful occupation.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

The Board notes that the July 2010 remand instructed that the claims file must be made available to the examiner for review.  The November 2010 VA examiner indicated that the claims file was not available for review at the time of the examination.  Thereafter, the claims file was made available for review by another medical professional.  After reviewing the claims file, the reviewer indicated in a January 2011 addendum that no change was required in the November 2010 examination report.  Thus, the Board finds that the remand instruction was substantially complied with as the necessary information was provided in order to decide the claim.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not strict, but substantial compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions).)  Therefore, VA has properly assisted the Veteran in obtaining any relevant evidence.


II. Analysis

A. Claim for an Increase

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).



The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

By way of background, the Veteran originally filed a claim of service connection for a left knee disability in September 1981.  By a January 1982 rating decision, service connection was granted for status post tear of the medial meniscus of the left knee.  A 10 percent disability rating was awarded effective September 1, 1981.  Notably, the 10 percent rating was assigned under Diagnostic Code 5257 for "recurrent subluxation or lateral instability."  See 38 C.F.R. § 4.71a.

Since that time, and prior to the current appeal, the Veteran's left knee disability was evaluated by VA on multiple occasions.  The disability rating was never less than 10 percent and the disability was always evaluated under Diagnostic Code 5257.  The current appeal stems from an October 2005 statement that was accepted as a claim for an increase by the RO.  In light of this history, the 10 percent rating under Diagnostic Code 5257 became protected on September 1, 2001.  See 38 C.F.R. § 3.951(b) (2011) (a disability which has been continuously rated at or above any evaluation of disability for 20 or more years . . . will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud).  Because there is no indication the 10 percent rating for status post tear of the medial meniscus of the left knee was based on fraud, the rating is protected.

During the course of the current appeal, the RO evaluated the Veteran's left knee disability under Diagnostic Code 5010 for "arthritis due to trauma."  Under that diagnostic code, the disability is rated on the basis of limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010) (2011).  If limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application if the limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Diagnostic Codes 5260 and 5261 relate to limitation of motion of the knee joint.  For limitation of flexion of the leg, a noncompensable (zero percent) rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  The knee may also be rated under limitation of extension of the leg.  A noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  (Full range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2011).)  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

As noted previously, the Veteran's left knee disability was evaluated historically under Diagnostic Code 5257.  The criteria for that diagnostic code provide for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability, which is the maximum schedular rating for this type of disability.  38 C.F.R. § 4.71a (Diagnostic Code 5257).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Furthermore, the Veteran underwent a left knee arthroscopy on October 20, 2005.  He has been awarded a temporary total (100 percent) disability rating from October 20, 2005, to January 20, 2006, for convalescence due to the surgery.  See 38 C.F.R. § 4.30 (2011).  Thus, the Board's schedular evaluation of the Veteran's disability will not include this time period when he was temporarily rated totally disabled.  See 38 C.F.R. § 4.30(a) (the total rating will be followed by an open rating reflecting the appropriate schedular evaluation).

A review of the relevant evidence shows that the Veteran fell off a ladder in October 2004 and injured his left knee.  Records from Dr. Fallon reflect that the Veteran had pain and limitation of motion of the left knee.  Dr. Fallon treated the Veteran for pain in the left knee through October 2005 when the Veteran underwent surgery.  The Veteran initially sought treatment for left knee pain at the Providence VAMC in April 2005.  In May 2005, range of motion in the left knee was from zero to 110 degrees with pain.  There was no laxity on physical examination.  In August 2005, range of motion of the left knee was from zero to 115 degrees with tenderness.  Arthritis was diagnosed.  In September 2005, the Veteran could flex his left knee to 120 degrees and it was stable.

On October 20, 2005, the Veteran underwent a left knee arthroscopy at the Providence VAMC to address the medial meniscus tear.  The evidence during the convalescence period, through January 20, 2006, is not particularly relevant to the issue on appeal as the Veteran was rated temporarily as totally disabled during the recovery.  Nevertheless, a November 2005 VA examination shows that the Veteran had range of motion of his left knee from zero to 100 degrees with endpoint pain.  There was slight laxity at that time.  After the surgery, Dr. Fallon continued to treat the Veteran for left knee pain with decreased range of motion through May 2006.  VA treatment records, dated through April 2007, also reflect continued treatment for left knee pain.

In April 2007, the Veteran underwent VA examination to assess the severity of his left knee disability.  The examiner reviewed the claims file and conducted an examination.  The Veteran reported a constant ache, particularly when active, and he wore a soft knee brace.  Physical examination revealed that the Veteran walked with a shuffled gait favoring the right knee.  He had full extension of the left knee and flexion to 93 degrees with endpoint pain.  The various instability tests were negative.  X-rays showed minimal narrowing of the medial joint spaces.  The examiner provided a diagnosis of minimal degenerative traumatic arthritis of the left knee.

VA records, dated through November 2008, show continued treatment for complaints of left knee pain.  The Veteran was afforded another VA examination of his left knee in November 2008.  The examiner reviewed the claims file and conducted an examination.  The Veteran complained of pain and weakness.  He 


walked with a slight limp, and used a cane and brace.  The examiner noted that the Veteran had range of motion of the left knee from zero to 110 degrees when encouraged.  When lying down, he could flex to 140 degrees.  The examiner stated that there was no apparent increase in pain on repetitive motions and no apparent history of flare-ups.  The examiner commented that there appeared to be more of a voluntary resistance to the examination than clinically warranted.  X-rays showed minimal osteoarthritic changes of the knee.  The examiner provided a diagnosis of post arthroscopy of the left knee with voluntary limited movement of the left knee and traumatic arthritis.

At his Board hearing in May 2010, the Veteran testified that his left knee gives out every few weeks and that it locks.  He stated that he experiences pain and swelling.  The Veteran also stated that he has limited motion of the left knee and wears a brace.  He noted that, besides the prior treatment by Dr. Fallon, all of his treatment for left knee problems was through the Providence VAMC.  

Pursuant to the Board's July 2010 remand, the Veteran underwent additional VA examination of his left knee in November 2010.  The examiner noted an accurate medical history and conducted an examination.  The Veteran reported experiencing constant left knee pain, particularly on activity.  He stated that there was some instability as he had recently fallen and that he wears a knee brace.  Range of motion testing showed full extension of the left knee and flexion to 115 degrees with end of range pain.  There was no decrease in motion due to pain and fatigue following repetitive motion.  There was minimal valgus laxity compared to the right knee and there was ligamentous laxity on Lachman and drawer testing.  X-rays showed mild narrowing of the medial compartment of the left knee.  The examiner provided a diagnosis of mild degenerative joint disease of the left knee.  As noted previously, a different medical professional reviewed the claims file in January 2011 and indicated that no change was required in the November 2010 examination report.



In consideration of this evidence, the Board concludes that a rating in excess of 10 percent is not warranted for status post tear of the medial meniscus of the left knee when evaluated under the currently assigned diagnostic code for arthritis.  At no time during the rating period on appeal (excluding the convalescence period) does the evidence suggest that the Veteran had flexion limited to approximately 60 or 45 degrees or extension limited to approximately 5 or 10 degrees.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5260, 5261).  The evidence contained in the treatment records and VA examination reports show that the Veteran regularly had full extension of the left knee, to 0 degrees.  Although flexion measurements varied, even a zero (noncompensable) percent level was not shown despite some limited motion.  This is so even with consideration of painful motion and other factors.  The VA examiners identified endpoint pain during range of motion testing and also indicated that there was no additional decreased motion of the left knee on repetitive motion or flare-ups.  The evidence does show that the Veteran experiences painful motion; however, it does not result in a higher rating unless it actually result in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.

Thus, while the Veteran did not meet the criteria for even a zero percent rating based on limitation of flexion, since there was limited and painful flexion, a 10 percent rating is warranted per 38 C.F.R. § 4.59.  Extension of the left knee has been normal, and a separate rating for painful extension is not warranted because to assign two separate ratings based upon painful motion would be pyramiding.  The benefit-of-the-doubt doctrine does not apply in this case as the preponderance of the evidence is against a rating in excess of 10 percent for arthritis of the left knee for the entire rating period on appeal (excluding the convalescence period).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The question remains whether the Veteran is entitled to a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  As noted previously, the Veteran's service-connected left knee disability was historically evaluated under this diagnostic code rather than one pertaining to arthritis.  Notably, the assignment of separate ratings is permissible for arthritis under Diagnostic Code 5003 and instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

The evidence tends to show that the Veteran does not have instability of the left knee or only a minimal amount.  He has stated that his left knee gives out.  Treatment records in VA examination reports have included physical examination and instability testing that has not revealed instability.  The November 2010 examiner did find that there was minimal laxity.

Nevertheless, the Veteran's case is nearly identical to that of the veteran in Murray v. Shinseki, 24 Vet. App. 420 (2011).  In Murray, the veteran was service connected for a left knee injury with a 10 percent rating under Diagnostic Code 5257.  Over 20 years later, VA determined that a 10 percent rating was warranted under Diagnostic Code 5010 (via Diagnostic Codes 5003, 5260, and 5261).  VA then "replaced" the veteran's 10 percent rating under Diagnostic Code 5257 with a 10 percent rating under Diagnostic Code 5010 for painful motion without evidence of instability.  Under these circumstances, the Court concluded that VA effectively reduced the veteran's 10 percent rating for instability to zero percent, which violated the provisions of 38 C.F.R. § 3.951(b) that prohibit the reduction of a disability evaluation that has been continuous for 20 or more years.  Id. at 424.  The Court ultimately instructed the 10 percent disability rating to be reinstated under Diagnostic Code 5257 with the assignment of a separate 10 percent rating under Diagnostic Codes 5003 and 5010 for arthritis.  Id. at 428.

As noted previously, the Veteran's 10 percent rating under Diagnostic Code 5257 became protected on September 1, 2001, under the provisions of 38 C.F.R. § 3.951(b).  As a 10 percent rating is warranted for arthritis of the left knee, the Board concludes that the protected 10 percent rating under Diagnostic Code 5257 must be reinstated.  See Murray, 24 Vet. App. at 428.  A rating in excess of 10 percent is not warranted because, as discussed above, the Veteran has only minimal laxity of the left knee.  Moderate recurrent subluxation or lateral instability has not been shown.


The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's left knee disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


B. TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran's only service-connected disability is status post tear of the medial meniscus of the left knee.  The two separate 10 percent ratings for the disability combine to be 20 percent disabling.  See 38 C.F.R. § 4.25 (2011).  As such, the Veteran does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the ratings do not satisfy the percentage requirements.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered. 38 C.F.R. §§ 3.341(a), 4.19 (2011).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

In September 2006, the Veteran stated that he was unemployable because of knee, back, and arm problems.  In an August 2007 application for increased compensation based on unemployability, the Veteran reported that he had a high school education and had been employed as a letter carrier with the United States Postal Service since 1982.  He indicated that he last worked in 2004.  The Veteran attributed his claimed unemployability to his left knee and back.  At his Board hearing, the Veteran stated that he was placed on disability by the United States Postal Service due to a combination of his knee, back, and carpal tunnel.

The evidence of record tends to show that the Veteran was employed with the United States Postal Service for many years.  A September 2007 response from the Office of Personnel Management shows that he is receiving disability retirement benefits.  In a September 2005 VA treatment record, the Veteran reported that he had been out of work from the Post Office for six or seven months due to a carpal tunnel problem.  In October 2005, he reported that he lost his job as a result of stealing money.



The April 2007 VA examiner gave the opinion that the Veteran is able to engage and find gainful employment.  Additionally, the November 2008 VA examiner stated that the Veteran had mild limited physical activity and that he was certainly capable of sedentary employment.  Moreover, the November 2010 VA examiner indicated that the Veteran's left knee disability may prevent him from engaging in a very strenuous occupation such as construction, but there is no reason that he could not engage in a more sedentary occupation.  The reviewer who issued the January 2011 addendum agreed, and stated that the Veteran's mild degenerative joint disease should not interfere with sedentary occupations.  

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disability does not preclude him from securing and following a substantially gainful occupation.  The Veteran has a high school education and work experience as a letter carrier, security guard, and in a bindery.  Each VA examiner who addressed the matter determined that the Veteran was capable of gainful employment.  Although certain occupations requiring strenuous physical activity may be precluded, the November 2008, November 2010, and January 2011 medical professionals each found that sedentary employment would be attainable.  In conjunction with back problems and carpal tunnel syndrome, the Veteran's employability may be further impaired.  Additionally, VA records show that his medical problem history includes obstructive sleep apnea, obesity, tobacco use disorder, hypertension, hyperlipidemia, and esophageal reflux.  However, nonservice-connected disabilities are not for consideration in this analysis.  Even the Veteran has asserted that he is unemployable as a result of a combination of service-connected and nonservice-connected disabilities.  To the extent status post tear of the medial meniscus of the left knee affects the Veteran's employment, the assigned schedular ratings for the disability compensate the Veteran for such impairment.  Thus, referral for extra-schedular consideration is not appropriate and a TDIU rating is not warranted. See 38 C.F.R. § 4.16(b).

For the foregoing reasons, the Board finds that the claim for TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 10 percent for status post tear of the medial meniscus of the left knee, evaluated as arthritis, is denied.

The reinstatement of the separate and protected 10 percent rating (but not higher) under Diagnostic Code 5257, for status post tear of the medial meniscus of the left knee, is granted.

Entitlement to TDIU is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


